Case 2:18-cr-00121-PSG Document 329-1 Filed 02/10/20 Page 1 of 6 Page ID #:4447




                  EXHIBIT A
Case 2:18-cr-00121-PSG Document 329-1 Filed 02/10/20 Page 2 of 6 Page ID #:4448



 Dear Honorable Judge James Otero

       I am writing you today in the hopes that you will allow me a few minutes of
 your time to state my sincere regret and shame for having to appear before you for
 sentencing. There are no words strong enough to express how sorry I am for
 having put my family and loved ones through so much pain. When I look back at
 the person who did all these things to cause such tragedy I do not recognize him. I
 grew up with loving parents who gave me every opportunity to succeed. They
 allowed me to help them run our family businesses which I helped manage for over
 20 yrs. However somewhere along the way I do not know why my life took a
 wrong turn. Instead of following my once healthy interests, I suddenly turned to
 drugs and a unhealthy obsession of guns. I was obsessed with both. If I wasn’t
 thinking about and consuming drugs, I was trying to buy another gun that would
 allow me a moment of joy. My love of purchasing various firearms was not out of
 desire to use them for a bad purpose, rather I viewed them as collectors item.
 Some of them were almost 100 years old or were only produced in very limited
 quantities, or had unique engravings and finishes to them. That is why I liked
 them, even though I knew I wasn’t allowed to have them. And now, Judge Otero, I
 am in a federal jail pleading for mercy, while my 8 month old daughter Grezia, my
 beautiful wife Monica, are forced to survive without a husband and a father. And I
 have no one to blame but my-self.

       Every moment I feel such pain and anger towards my actions. I look back at
 years and thousands of dollars wasted, which could have been used to raise my
 beautiful family, however, strangely, my shame, regret, and anger have also given
 me hope, that it is not too late to become a new man. My once intense love for
 drugs and guns has now turned to equally intense hatred of those things. I only
 want to dedicate my life to my beautiful family. Although it is hard to do, I am
Case 2:18-cr-00121-PSG Document 329-1 Filed 02/10/20 Page 3 of 6 Page ID #:4449



 asking you, Your Honor, to have mercy on me. I dream of one day being able to
 help my daughter potty train and take her to school. I dream of being able to hug
 my wife and take her to the movies.

       When I am lucky enough to be released from custody, I would like to return
 to my family business in order to provide for my family and assist my elderly
 parents. However, my dream is to go to college and obtain a degree and one day
 start my own career. I want my daughter to be proud of me and know me not as
 the father who went to prison, but as her father who changed who he was for her.

       Judge Otero, although I am so ashamed to ask, I be for your mercy and hope
 you will make those dreams come true, even though I don’t deserve it.

       Thank you for always being fair to me.

       Sincerely

       Oscar Camacho, Jr.
Case 2:18-cr-00121-PSG Document 329-1 Filed 02/10/20 Page 4 of 6 Page ID #:4450
Case 2:18-cr-00121-PSG Document 329-1 Filed 02/10/20 Page 5 of 6 Page ID #:4451
Case 2:18-cr-00121-PSG Document 329-1 Filed 02/10/20 Page 6 of 6 Page ID #:4452
